Citation Nr: 0826088	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  07-23 606	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
2006 for entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 13 
2006 for entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard F. Howell, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO granted service 
connection for PTSD and established TDIU, effective July 13, 
2006.  The veteran appealed the effective date.

2.  In July 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal for earlier effective 
dates for the grant of service connection for PTSD and TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received by the RO on July 9, 2008, the 
veteran indicated that he wished to discontinue his appeal as 
to the issues of earlier effective dates for the grant of 
service connection for PTSD and TDIU.  This statement 
constitutes written withdrawal of the substantive appeal with 
regard to both matters.  Hence, there remains no allegation 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the claim, and it must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§§ 20.202, 20.204(b),(c).


ORDER

The appeal as to entitlement to an effective date earlier 
than July 13, 2006, for the grant of service connection for 
PTSD is dismissed.

The appeal as to entitlement to an effective date earlier 
than July 13, 2006, for the grant of TDIU is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


